           Case 19-13695-mdc          Doc 47     Filed 12/05/19 Entered 12/05/19 17:40:22     Desc
                                                     Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

In re:
                                                        Chapter 13

                                                        Bankruptcy No. 19-13695-MDC


         WILLIAM J DALTON

         150 BURNSIDE AVENUE

         JEFFERSONVILLE, PA 19403-

               Debtor

                                          CERTIFICATE OF SERVICE


        AND NOW, comes William C. Miller, Esquire, Chapter 13 standing trustee, and certifies that he served
the attached Motion to Dismiss on the following parties as indicated below:

   Debtor(s), at the address listed, by first class mail.

         WILLIAM J DALTON

         150 BURNSIDE AVENUE

         JEFFERSONVILLE, PA 19403-


Counsel for debtor(s), by electronic notice only.

         PAUL H YOUNG
         3554 HULMEVILLE RD
         SUITE 102
         BENSALEM, PA 19020
                                                        /S/ William C. Miller
Date: 12/5/2019                                         ______________________________
                                                        William C. Miller, Esquire
                                                        Chapter 13 Standing Trustee
